DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims (claims 11-12) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) “a receiving unit configured to receive information about modulation and coding from a base station; and a determining unit configured to determine a spreading parameter for the terminal according to the information about modulation and coding, wherein the spreading parameter is used for the terminal to spread symbols” in claim 11; (2) “a determining unit configured to determine information about modulation and coding for a terminal; and a transmitting unit configured to transmit the information about modulation and coding to the terminal, so that the terminal determines a spreading parameter according to the information about modulation and coding, wherein the spreading parameter is used for the terminal to spread symbols” in claim 12; .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

7.	Claims 1-5, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (US 20190124681) (hereinafter Lee).

    PNG
    media_image1.png
    669
    487
    media_image1.png
    Greyscale

	Regarding claims 1 and 11:
As shown in figures 1-8, Lee discloses a communication method performed by a terminal (see UE in figure 8), the method comprising: 
receiving information about modulation and coding from a base station (eNB in figure 8) (figure shows that terminal (UE) is receiving information about modulation and coding (MCS) from the base station (eNB)) (par 0108-0114); and 
determining a spreading parameter (see Non-orthogonal codeword in figure 8.  Par 0022) for the terminal according to the information about modulation and coding (figure 8 shows that the eNB is determining spreading codeword (interpreted to be spreading parameter) for the terminal (UE) according to modulation and coding (MCS)) (see table 1, par 0108-0114, 0087-0088), wherein the spreading parameter is used for the terminal to spread symbols (see table 1, par 0022, 0051, 0065, 0087, 0091).

Regarding claim 12:
As shown in figures 1-8, Lee discloses a base station (eNB in figure 8), comprising: 
a determining unit (115 in figure 1, par 0011) configured to determine information about modulation and coding for a terminal (UE in figure 8) (figure shows that base station (eNB) is determining information about modulation and coding (MCS) for the terminal (UE)) (par 0011, 0108-0114)
a transmitting unit (125 in figure 1, par 0032-0033) configured to transmit the information about modulation and coding to the terminal (UE in figure 8), so that the terminal (UE in figure 8) determines a spreading parameter according to the information about modulation and coding (figure 8 shows that the eNB is determining spreading codeword (interpreted to be spreading parameter) for the terminal (UE) according to modulation and coding (MCS)) (see table 1, par 0108-0114, 0087-0088), wherein the spreading parameter is used for the terminal (UE in figure 8) to spread symbols (see table 1, par 0022, 0051, 0065, 0087, 0091).

Regarding claims 2, 13 and 20:
Lee further discloses wherein the information about modulation and coding includes index information for a modulation and coding scheme (par 0088).  

Regarding claims 3 and 14:
Lee further discloses determining at least one of a modulation parameter, a coding parameter, and spectral efficiency for the terminal according to the information about modulation and coding (see table 2, par 0098-0105).

Regarding claims 4 and 15:
Lee further discloses wherein the spectral efficiency is determined based on the modulation parameter, the coding parameter, and the spreading parameter for the terminal (see table 2, par 0098-0105).  
Regarding claims 5 and 16:
Lee further discloses determining the spreading parameter for the terminal according to an index of the modulation and coding scheme (see MCS levels in table 2) and a first table, the first table including a plurality of indexes and spreading parameters corresponding to respective indexes (table 2 shows a plurality of indexes and spreading parameters corresponding to respective indexes) (see table 2, par 0098-0105).  

Regarding claims 7 and 18:
Lee further discloses wherein the spreading parameter for the terminal is determined according to the coding parameter for the terminal (table 2 shows spreading parameter for the terminal is determined according to the coding parameter for the terminal.  Par 0098-0105).  

Regarding claims 8 and 19:
Lee further discloses updating the coding parameter for the terminal according to the spreading parameter for the terminal (table 2 shows updating the coding parameter for the terminal according to the spreading parameter for the terminal.  Par 0098-0105).




Allowable Subject Matter
8.	Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Lee does not teach or suggest wherein the first table is determined by the following steps: determining a set of spectral efficiencies according to modulation parameters, coding parameters and candidate spreading parameters; 36641204selecting a predetermined number of spectral efficiencies from the set of spectral efficiencies; and obtaining a plurality of spreading parameters included in the first table according to candidate spreading parameters corresponding to the predetermined number of spectral efficiencies to determine the first table.


Conclusion
  10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631